DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's election with traverse of Group I, claims 1-16 and 20 in the reply filed on 01/19/2022 is acknowledged. The traversal is on the ground(s) that the groups can be searched together without undue burden. This is not found persuasive because search burden can be shown between inventions by separate classification showing that each invention has attained recognition in the art as a separate subject for inventive effort and also a separate field of search; a separate status of the art when they are classifiable together; or a different field of search, where it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention(s) (e.g., searching different classes/subclasses or electronic resources, or employing different search queries, a different field of search is shown, even though the two are classified together. In the instant case, at least different search strategies would be required to address the various synthetic method steps for preparing  multinuclear metal complexes consisting of technetium-99m, rhenium-186 or rhenium188, etc. If the elected product claims are subsequently found to be allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. The requirement is still deemed proper and is therefore made FINAL. 


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/24/2021 was noted and the submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on 07/29/2021.  These drawings are acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

For this, claim 6 fails to meet the tenor and express requirements of 35 U.S.C. 112(b) and is properly rejected.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8, 12 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsutomu Takayama et al. (Journal of Nuclear and Radiochemical Sciences, 6(3), 149-152, 2005).
3 (salbut) subunits bridged by two oxygen atoms of the salbut ligand and the two Tc(CO)3 (salbut) subunits are in inversion symmetry each other (abstract and page 150). 

                                                      
    PNG
    media_image1.png
    185
    268
    media_image1.png
    Greyscale

Thus, the Examiner considers each of the forgoing teachings as clearly anticipating the instantly claimed invention.

Claim(s) 1-6, 8 12 14 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ilrich Abram et al. (Journal of Organometallic Chem, 689, 2066-2072, 2004).
Abram discloses reaction of [Net4]2[Tc(CO)3Cl3] with N,N-dialkylthiocarbamoylbenzamidines  to give complexes of different compositions depending on the alkyl groups attached (abstract). Abram discloses that the composition of the products can be controlled by the steric requirements of the ligands and their ability to form chelates. A mononuclear complex of the composition fac-[Re(CO)3Br(Me4tu)2] has 


    PNG
    media_image2.png
    317
    313
    media_image2.png
    Greyscale


Thus, the Examiner considers each of the forgoing teachings as clearly anticipating the instantly claimed invention.

Conclusion
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAGADISHWAR RAO SAMALA whose telephone number is (571)272-9927. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hartley G Michael can be reached on 571 272 0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.